DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/04/2022.
Election/Restrictions
Claim 17 is allowable. The restriction requirement between Group I and Group II inventions, as set forth in the Office action mailed on 12/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2019 is withdrawn.  Claims 1 and 3-8, directed to Group I invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-8, 11-16, and 17 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method of manufacturing a semiconductor device comprising a first semiconductor substrate having a first metal layer and a second semiconductor substrate comprising a plurality of active device regions and a continuous second metal layer formed laterally across an entire width of entire semiconductor device to connect each of the 
The search of the prior art does not disclose or reasonably suggest a semiconductor device comprising a first semiconductor substrate having a first metal layer and a second semiconductor substrate comprising a plurality of active device regions and a continuous second metal layer formed laterally across an entire width of entire semiconductor device to connect each of the plurality of active device regions, and bonding the first metal layer of the first semiconductor substrate directly to the second metal layer of the second semiconductor substrate to form a buried metal layer disposed between two semiconductor layers and configured so that a current distribution vertical to the surface is substantially uniform and a current density per area is substantially identical across a whole area of the device in combinations with other claim limitations as required by claim 17.
The dependent claims 3-8 and 11-16 are allowable by virtue of the dependence upon the claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891